
	
		II
		110th CONGRESS
		1st Session
		S. 1735
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to improve dispute
		  resolution provisions related to the Federal Aviation Administration personnel
		  management system.
	
	
		1.Improvement of dispute
			 resolution provisions related to Federal Aviation Administration personnel
			 management system
			(a)In
			 generalSection 40122(a)(2)
			 of title 49, United States Code, is amended to read as follows:
				
					(2)Dispute
				resolution
						(A)MediationIf
				the Administrator does not reach an agreement under paragraph (1) or subsection
				(g)(2)(C) with the exclusive bargaining representatives, the services of the
				Federal Mediation and Conciliation Service shall be used to attempt to reach
				such agreement in accordance with part 1425 of title 29, Code of Federal
				Regulations. The Administrator and bargaining representatives may by mutual
				agreement adopt procedures for the resolution of disputes or impasses arising
				in the negotiation of a collective-bargaining agreement.
						(B)Binding
				arbitration
							(i)In
				generalIf the services of the Federal Mediation and Conciliation
				Service under subparagraph (A) do not lead to an agreement, the Administrator
				and the bargaining representatives shall submit their issues in controversy to
				the Federal Service Impasses Panel in accordance with section 7119 of title
				5.
							(ii)Assistance by
				Federal Service Impasses PanelThe Federal Service Impasses Panel
				shall assist the parties in resolving the impasse by asserting jurisdiction and
				ordering binding arbitration by a private arbitration board consisting of 3
				members in accordance with section 2471.6(a)(2)(ii) of title 5, Code of Federal
				Regulations.
							(iii)Selection of
				arbitratorsThe executive director of the Federal Service
				Impasses Panel shall request a list of not less than 15 names of arbitrators
				with Federal sector experience from the director of the Federal Mediation and
				Conciliation Service to be provided to the Administrator and the bargaining
				representatives. Not later than 10 days after the executive director receives
				the list, each party shall each select an arbitrator. The 2 selected
				arbitrators shall then select a third arbitrator from the list within 7 days.
				If the 2 arbitrators are unable to agree on selection of the third arbitrator,
				the parties shall select the third arbitrator by alternately striking names
				from the list until only 1 name remains.
							(iv)Framing the
				issuesIf the parties do not agree on how to frame the issues to
				be submitted for arbitration, the arbitration board shall frame the
				issues.
							(v)Full and fair
				hearingThe arbitration board shall give the parties a full and
				fair hearing, including an opportunity to present evidence in support of their
				claims, and an opportunity to present their case in person, by counsel, or by
				other representative as they may elect.
							(vi)Conclusive and
				binding decisionsA decision of the arbitration board shall be
				conclusive and binding upon the parties of the arbitration.
							(vii)Timing of
				decisionNot later than 90 days after the date of the appointment
				of the arbitration board, the arbitration board shall render a decision.
							(viii)Cost
				sharingThe Administrator and the bargaining representative shall
				share the costs of the arbitration equally.
							(ix)ConsiderationsThe
				arbitration board shall consider the effect of its arbitration decisions
				on—
								(I)the ability of
				the Administrator to attract and retain a qualified workforce; and
								(II)the budget of
				the Federal Aviation Administration.
								(C)EffectUpon
				reaching a voluntary agreement or at the conclusion of the binding arbitration
				under subparagraph (B), the final agreement, except for those matters decided
				by the arbitration board, shall be subject to ratification by the exclusive
				representative, if so requested by the exclusive representative, and approval
				by the head of the agency in accordance with subsection (g)(2)(C).
						(D)EnforcementEnforcement
				of the provisions of this paragraph, and any agreement hereunder, shall be in
				the United States District Court for the District of
				Columbia.
						.
			(b)Effective
			 dateParagraph (2) of section 40122(a) of title 49, United States
			 Code, as amended by subsection (a), shall apply to disputes described in
			 section 40122 of such title arising on or after July 10, 2005.
			
